*432The court decided that the plaintiff was entitled to recover, in an opinion per curiam,, as follows:
Pee Ctjbiam :
For the reasons stated in the opinion in Gerlach Live Stock Company v. United States, No. 46009, 111 C. Cls. 1, and for the reasons set forth in the opinion of the Supreme Court in United States v. Gerlach Live Stock Company, and other cases, Nos. 4, 5, 6, 7, 8, and 9, October term, 1949, delivered June 5, 1950, judgment is hereby rendered against the defendant in favor of the plaintiff, as the executor of Bert Solari, in the sum of $12,915.00, plus an amount to compensate plaintiff for delay in payment computed at 4 percent per annum from October 20, 1941, until paid.
On June 24, 1927, J. A. Turner conveyed the lands described in finding 1 to Bert A. Solari, reserving from the conveyance “any and all proceeds of that certain action filed by them [the grantors] or either of them in the Superior Court of the County of Merced, State of California, against Madera Irrigation District, and any and all proceeds or damages that may be paid either by said Madera Irrigation District or San Joaquin River Water Storage District, or any other district, corporation, or person, for the privilege or right as against said lands of reservoiring or storing flood waters of the San Joaquin River; any such money or damages to be paid to and belong to the grantors.” Later, Turner died. The following children are his distributees: Clifton *433Turner, Monnett Turner, Elizabeth Turner Hupfer, and Dorothy Turner Lingerf elt. These distributees have entered into an agreement with plaintiff that one-half of any money recovered in this suit shall be paid to them, and one-half shall be retained by plaintiff. One-half of the judgment, rendered for plaintiff is rendered in his favor for the use and. benefit of the above named distributees of J. A. Turner,, deceased.